Citation Nr: 1125298	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  04-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left great toe injury and hallux valgus.  

[The issues of entitlement to service connection for herpes zoster and entitlement to compensation under 38 U.S.C.A. § 1151 for post-herpetic neuralgia due to Department of Veterans Affairs medical treatment are the subject of a separate determination of the Board of Veterans' Appeals.]  


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in September 2007, the Board determined that new and material evidence had not been presented to reopen the claim of service connection for residuals of a left great toe injury and hallux valgus, and denied the Veteran's appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran also appealed to the Court the Board's September 2007 determination that there was no clear and unmistakable error in a July 1982 RO rating decision that denied a compensable rating for a service-connected strain of the cervical spine.  

In a Memorandum Decision, dated in November 2010, the Court affirmed that portion of the September 2007 Board decision that found no clear and unmistakable error in the July 1982 RO rating decision, but the Court reversed that portion of the September 2007 Board decision that found no new and material evidence to reopen the claim of service connection for a great left toe injury and remanded the case to the Board for further adjudication of the matter.  

The appeal is REMANDED to the RO.

REMAND

In its November 2010 Memorandum Decision, the Court found that new and material evidence had been presented to reopen the claim of service connection for residuals of a left great toe injury and hallux valgus.  



As the claim is now before the Board for consideration on the merits, further evidentiary development is needed in the form of a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation that any current left great toe disability is related to an injury during service or otherwise related to the Veteran's period of active service from June 1976 to June 1981.  

The examiner is also asked to consider the significance of the following, in the context of whether there is sufficient factual evidence to support a well reasoned conclusion that any current left great toe disability is related to service.  During service, medical records show a single complaint of left great toe pain in November 1977 (attempts to obtain the report of X-rays, which were noted to have been ordered, have been unsuccessful).  Examinations in March 1978 and March 1979 were negative for any complaint or diagnosis of a foot problem.  The feet were evaluated as normal on a February 1981 separation examination.  After service, mild hallux valgus deformity of the left great toe was first diagnosed on VA examination in June 1982, when the Veteran complained that ever since a toe injury during service his toe had grown crooked.  


VA and private records document hallux valgus and a history of an in-service left great toe injury.  In statements dated in 2002, the Veteran's mother and a witness recalled that the Veteran had sustained a broken toe while playing soccer in service.  The Veteran is competent to describe a toe injury and symptoms of pain since service.  He furnished a statement dated in October 2005 from S.K.T., who the Veteran indicated was treating him for his feet; the statement suggested that the Veteran's left foot injury may have been caused by an old soccer injury.    

If after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes and the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be available to the examiner for review.

2.  After the requested development has been completed, adjudicate the claim of service connection for residuals of a left great toe injury and hallux valgus.  If any benefit sought on appeal is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).  


